           Case 1:18-cv-00461-SAG Document 52-1 Filed 01/31/20 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Jeff Hulbert, et al.

                 Plaintiffs,

          v.                                          Civil No.: 1:18-CV-00461-SAG

Sgt. Brian Pope, et al.

                 Defendants.


                                              ORDER

          Upon consideration of Plaintiffs’ Motion for Reconsideration of Lt. Governor Rutherford’s

Motion to Quash, it is this _______ day of _____________, 2020, by the United States District

Court for the District of Maryland, hereby

          ORDERED, that Plaintiffs’ Motion for Reconsideration of Lt. Governor Rutherford’s

Motion to Quash is hereby GRANTED; and it is further

          ORDERED, that this Court’s Order at ECF 43 is hereby VACATED, solely to the extent

such Order relates to the Motion to Quash Subpoena and for Protective Order filed by the

Lieutenant Governor of Maryland, Boyd K. Rutherford, ECF 36; and it is further

          ORDERED, that the Motion to Quash Subpoena and for Protective Order filed by the

Lieutenant Governor of Maryland, Boyd K. Rutherford, ECF 36, is hereby DENIED; and it is

further

          ORDERED, that Defendants make Lt. Governor Rutherford available for deposition on or

before seven days after the entry of this Order at 4:30 p.m.


                                                      _________________________________
                                                      The Honorable Stephanie A. Gallagher,
                                                      Judge, U.S. District Court for the District
                                                      of Maryland
